Name: Council Regulation (EEC) No 1165/85 of 3 May 1985 extending for the fourth time the 1984/85 marketing year for beef and veal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 121 /4 6. 5. 85Official Journal of the European Communities COUNCIL REGULATION (EEC) No 1165/85 of 3 May 1985 extending for the fourth time the 1984/85 marketing year for beef and veal year, which will involve delay in the fixing of these prices ; whereas it is accordingly necessary to extend the 1984/85 marketing year for beef and veal until 12 May 1985, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the 1979 Act of Accession, and in particular Article 4 thereof, Having regard to the proposal from the Commission, Whereas, under Regulation (EEC) No 1071 /85 (2), the term of validity of the 1984/85 marketing year for beef and veal was extended until 5 May 1985 ; Whereas it has become necessary to reconsider all the matters bearing on the fixing of prices for the coming HAS ADOPTED THIS REGULATION : Article 1 The 1984/85 marketing year for beef and veal shall end on 12 May 1985 and the 1985/86 marketing year shall commence on 13 May 1985. Article 2 This Regulation shall enter into force on 6 May 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States! Done at Luxembourg, 3 May 1985. For the Council The President F.M. PANDOLFI (') OJ No L 148 , 28 . 6. 1968 , p. 26. (?) OJ No L 114, 27. 4. 1985, p . 4.